Case 2:20-cv-00678-SPC-NPM Document 11 Filed 10/14/20 Page 1 of 2 PageID 27




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

CHRISTOPHER THORNBERRY, an
individual

               Plaintiff,

v.                                                   Case No.: 2:20-cv-678-FtM-38NPM

U.S. WATER SERVICES CORP.,

               Defendant.
                                              /

                                            ORDER1

       Before the Court is the parties’ Joint Stipulation of Dismissal with Prejudice.

(Doc. 10).     Plaintiff Christopher Thornberry has sued Defendant U.S. Water

Services Corporation for violating the Fair Labor Standards Act. But the parties

have since resolved Plaintiff’s claims without compromise and negotiated

separately attorneys’ fees and without regard to the amount paid to Plaintiff. The

Court thus need not review and approve the settlement for fairness. Lynn’s Food

Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350, 1352 (11th Cir. 1982). Also, the

parties have signed the Joint Stipulation of Dismissal, so the Court will dismiss this

case with prejudice. See Fed. R. Civ. P. 41(a)(1)(A)(ii).

       Accordingly, it is now



1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
the Court does not endorse, recommend, approve, or guarantee any third parties or the services
or products they provide, nor does it have any agreements with them. The Court is also not
responsible for a hyperlink’s availability and functionality, and a failed hyperlink does not affect
this Order.
Case 2:20-cv-00678-SPC-NPM Document 11 Filed 10/14/20 Page 2 of 2 PageID 28




      ORDERED:

      (1) The above-captioned case is DISMISSED with prejudice.

      (2) The Clerk of Court is DIRECTED to enter judgment, terminate all

         pending deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida on October 14, 2020.




Copies: All Parties of Record




                                        2
